 Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.1 Filed 08/20/21 Page 1 of 26




                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARCUS ALSTON, ANTJUAN HARDY
and ANTONIEO HARDY,
     Plaintiffs,                                    HON.
                                                    Case No.
vs

CITY OF DETROIT POLICE OFFICER(S)
JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,
SUPERVISOR JOHN DOE 1, SUPERVISOR
JOHN DOE 2 and THE CITY OF DETROIT,
Individually and/or in their Official Capacities,
Jointly and Severally,

      Defendants.

LAW OFFICES OF J.L. HAWKINS PLLC
By: Johnny L. Hawkins (P48157)
Attorney for Plaintiff(s)
2000 Town Center, Suite 1900
Southfield, MI 48075
Tel: (248) 567-9990
Fax: (248) 436-6833
Email:       johnny@jlhawkinslaw.com

KELLER & AVADENKA, P.C.
By: Ann Marie Pervan (P45213)
      Evon Keller (P84328)
Attorneys for Plaintiff(s)
2242 S. Telegraph Road, Suite 100
Bloomfield Hills, MI 48302
Tel: (248) 335-9266
Fax: (248) 335-6128
Email:      annmarie@kellerandavadenka.com
      evon@kellerandavadenka.com
__________________________________________________________________
____________
                                            1
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.2 Filed 08/20/21 Page 2 of 26




                          INITIAL COMPLAINT


       NOW COMES the above-named Plaintiffs, MARCUS ALSTON,

 ANTJUAN HARDY and ANTONIEO HARDY, by and through their attorneys,

 THE LAW OFFICE OF J.L. HAWKINS, PLLC and THE LAW OFFICES OF

 KELLER & AVADENKA P.C., and states the following as the basis for their

 Cause(s) of Action against the named Defendant(s):

                                JURISDICTION

 1. Plaintiffs, MARCUS ALSTON, ANTJUAN HARDY and ANTONIEO

    HARDY, are residents of the City of Detroit, County of Wayne, and State of

    Michigan.

 2. That upon information and belief, all named Defendant DETROIT POLICE

    OFFICERS on the scene of the events described in this complaint , JOHN

    DOE 1, JOHN DOE 2, JOHN DOE 3 [hereinafter referred to as

    OFFICER(S)], and Defendant DETROIT POLICE SUPERVISORS on the

    scene of the events described in this complaint, SUPERVISOR 1 and

    SUPERVISOR 2 [hereinafter SUPERVISOR(S)], are individual citizen(s)

    and employees of the City of Detroit, previously or currently, residing and/or

    acting within their official positions and under “color of law” as Police

    Officers, within the City of Detroit, County of Wayne, State of Michigan.


                                        2
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.3 Filed 08/20/21 Page 3 of 26




 3. That Defendant, CITY OF DETROIT is an organized municipal corporation

    existing under the laws of the State of Michigan.

 4. That this matter involves one or more federal questions, or more specifically,

    causes of action, allowable under federal law (i.e. 42 U.S.C. § 1983) and/or

    those U.S. Constitution Amendments (i.e. the 1st, 4th and 14th Amendments of

    the U.S. Constitution) as specifically described herein.

                            GENERAL ALLEGATIONS

 5. That during the early morning hours of August 1, 2021, a small group of

    lifelong friends, all Detroit residents, were in the Greektown area of Detroit

    to enjoy a celebratory dinner to commemorate the upcoming nuptials of one

    or more of the men.

 6. That part of this group was Plaintiff ANTJUAN HARDY, his younger

    brother ANTONIEO HARDY and their friend Plaintiff MARCUS

    ALSTON.

 7. That initially, as the three Plaintiffs were lawfully walking on Monroe

    Street, east of Brush Street in Greektown, a unit of at least twenty to thirty

    Detroit Police Officers, clad in military style tactical garb, came rushing at

    them with the intent of attacking another unknown young small group (i.e. 2

    or 3 in size) of African-American men who were walking just behind

    Plaintiffs and who to the Plaintiffs, appeared to be no more than teenagers.

                                          3
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.4 Filed 08/20/21 Page 4 of 26




 8. That as Plaintiffs looked on, the Detroit Police Unit began viciously jumping

    on, beating, punching and kicking the young small group of men, who again,

    were walking behind the Plaintiffs, and for no reason that was apparent to

    Plaintiffs, and much to the horror, shock and alarm of Plaintiffs.

 9. That all three named Plaintiff(s), now outraged at witnessing the vicious and

    frenzied beating of the young men who were only feet away from them, then

    in using only non-provoking words and without making absolutely no

    physical contact with any individual, let alone any Detroit Police Officer,

    began to peacefully protest the excessive use of force and unlawful treatment

    that was being asserted towards the small group of young men by this same

    group of DPD Officer, all as the young men lay defenseless on the ground,

    and in so doing, the Plaintiffs then pled for the officers to stop and asked

    why the young men were being kicked, punched and excessively beaten by

    such a large mob or group of DPD Officers, dressed in clad military tactical

    gear.

 10.That several Detroit Police Officers then responded first to Plaintiff

    ANTONIEO HARDY’s protests by using unprovoked, unnecessary and

    extremely vulgar language (i.e. four-letter words) towards him and then by

    pushing him towards a nearby wall, and then knocking him to the ground by

    viciously beating and kicking him as well.


                                          4
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.5 Filed 08/20/21 Page 5 of 26




 11.That at the time that Plaintiff ANTONIEO HARDY was initially attacked by

    certain unknown Detroit Police Officers, this Plaintiff was in a disabled state

    seeing that he had only recently (i.e. within the last year to year and a half)

    had his right leg broken after being hit by a car and still in recovery after

    having recently undergone extensive orthopedic surgery, wherein internal

    fixation medical hardware had been surgically placed inside his right lower

    leg, all in an effort to help medically stabilize and repair the same.

 12.That upon witnessing their brother and friend and/or friends (i.e.

    ANTONIEO HARDY) be viciously pushed, taken to the ground, punched

    by DPD Officer John Doe #1, and then be beaten by other DPD officers,

    Plaintiffs ANTJUAN HARDY and MARCUS ALSTON continued in their

    peaceful protest, all of which was verbal in nature, and simply being done

    out of fear for ANTONIEO HARDY’s well-being, seeing that they saw

    many more Detroit Police Officers start to move in and come towards

    ANTONIEO HARDY. As a result, ANTJUAN HARDY, in trying to keep

    the peace and prevent any additional physical harm from coming to his

    brother, ANTONIEO HARDY, then stepped between his brother

    ANTONIEO HARDY and the additional DPD Officers as they began to

    approach his brother who lay helplessly on the ground after having already

    been punched and beaten.


                                          5
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.6 Filed 08/20/21 Page 6 of 26




 13.That ANTJUAN HARDY was then punched in the head with great force and

    might by DPD Officer John Doe #2, where he then lost consciousness. And

    upon regaining consciousness, ANTJUN HARDY was also eventually

    handcuffed, placed under arrest, and charged with a misdemeanor.

 14.That ANTONIEO HARDY was then eventually handcuffed, placed under

    arrest, and also charged with a misdemeanor.

 15. That MARCUS ALSTON, in witnessing all of the above aforementioned

    events, all as they were occurring before his very eyes, and being in total

    disbelief, again did verbally express his distain, but at all times never

    physically touched or provoked the DPD Officers on the scene, and simply

    stated or pleaded the following, over and over again to the officers: “He

    didn’t do nothing!” at which time he was then initially, physically grabbed

    and pushed away and to the ground with great force and might by DPD

    Officer John Doe #3, and then without provocation, punched with great

    force and might and knocked unconscious by DPD Officer John Doe #1, the

    same DPD Officer John Doe #1 who also punched ANTONIEO HARDY,

    which resulted in MARCUS ALSTON’s head then striking the ground with

    great force and might for all around to both hear and witness.

 16.That although the aforementioned, extreme physical force was used against

    Plaintiff MARCUS ALSTON by the Detroit Police Officers who attacked


                                          6
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.7 Filed 08/20/21 Page 7 of 26




    him, he was never handcuffed, placed under arrested, nor charged with a

    misdemeanor.

 17.That at no time did any of the Detroit Police Officers present, ever offer or

    render medical care or treatment to any of the Plaintiffs after they were

    physically assaulted and battered.

 18.That despite all of the events described above, in which the excessive use-of-

    force was wrongfully asserted against all three of the Plaintiffs, none of the

    Detroit Police Officers present and/or on the scene, including at least two

    who were DPD Supervisors, never prepared or timely filed the required

    DPD “Use-of-Force Report(s)”, this having been done in clear violation of

    DPD department policy and/or protocol.

 19.That after the unconscionable and criminal acts of the Detroit Police Officers

    became public due to videos taken by multiple citizens in the vicinity where

    the atrocities were perpetrated on the Plaintiffs, the response of the Detroit

    Police Department’s Chief Policy Maker (i.e. Interim DPD Chief of Police

    James White), was to slander and besmirch the reputation and character of

    each Plaintiff by stating officially on broadcast media television that the

    Plaintiffs were involved in criminal behavior, specifically fighting, even

    though there was no indication that such was the case.




                                          7
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.8 Filed 08/20/21 Page 8 of 26




                                  COUNT I
                          CONSTITUTIONAL VIOLATION
                           PURSUANT TO 42 U.S.C. § 1983
                            DEFENDANT OFFICERS

 20.Plaintiffs incorporate all allegations contained in the GENERAL

    ALLEGATIONS above as if fully alleged herein.

 21.That Defendant OFFICERS, while acting under color of law, did in bad faith

    maliciously or sadistically, for the very purpose of causing harm, and without

    reasonable provocation or proper justification, physically assault and batter

    the Plaintiffs, who were, at the time, civilians lawfully standing in a public

    space.

 22.That as officers of the Detroit Police Department (and as such, of Defendant

    CITY OF DETROIT) Defendant OFFICERS, by reason of their acts as set

    forth in this Complaint, acted under color of law and with oppression and

    malice to subject Plaintiffs to the deprivation of their rights, privileges and

    immunities secured by the Constitution or laws of the United States.

 23.That on information and belief, the Defendant CITY OF DETROIT, did by

    and through its Police Department, did specifically authorize and tolerate as

    an institutional practice, the excessive use of force by officers in the Detroit

    Police Department by:




                                          8
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.9 Filed 08/20/21 Page 9 of 26




       a. Failing to properly discipline, restrict and control employees, including

          the Defendant OFFICERS, known to be irresponsible in their dealing

          with citizens within the community;

       b. Failing to take adequate precautions in the hiring, promotion, and

          retention   of   police   officers,   especially   regarding   Defendant

          OFFICERS;

       c. Failing to establish and assure a bona fide and meaningful departmental

          system for dealing with complaints of police misconduct;

       d. Failing to discipline officers using excessive force and by covering up

          their misconduct thereby encouraging the use of excessive force by

          officers in the Detroit Police Department;

       e. Failing to train and supervise its officers, including Defendant

          OFFICERS in the use of deadly force;

       f. Failing to ensure constitutional policing, promote community

          confidence and improve public safety within the City of Detroit.

 24.That Defendant OFFICERS, acting during the normal course and scope of

    their employment, engaged in deliberately indifferent, malicious, sadistic,

    unreasonable, and excessive conduct by virtue of Defendant CITY OF

    DETROIT’s failures that resulted in a violation of Plaintiffs’ rights under both




                                         9
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.10 Filed 08/20/21 Page 10 of 26




     the laws of the United States as well as the United States Constitution and

     suffering by Plaintiffs of extensive injuries.

  25.That Defendant OFFICERS engaged in deliberately indifferent, malicious,

     sadistic, unreasonable, and excessive conduct in accordance with the above-

     described conduct, practice, policy, or custom that resulted in a deprivation of

     others in general, and Plaintiffs in particular, of one or more of the following

     constitutional rights:

        a. The right to be free from an unreasonable search or seizure contrary to

           the 4th and 14th Amendments of the U.S. Constitution;

        b. The right to be free from an exercising of excessive force by law

           enforcement officers, contrary to the 4th and 14th Amendments of the

           U.S. Constitution;

        c. The right to be free from wrongful/illegal incarceration by law

           enforcement officers, contrary to the 4th and 14th Amendments of the

           U.S. Constitution;

        d. The right to freedom of speech contrary to the 1st and 14th Amendments

           of the U.S. Constitution;

        e. The right to due process of law, contrary to amendment 14th

           Amendment of the U.S. Constitution;




                                           10
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.11 Filed 08/20/21 Page 11 of 26




  26.That as a direct and proximate result of the indifferent, malicious and sadistic

     actions of Defendant OFFICERS that resulted in Plaintiffs being deprived of

     the aforementioned constitutional rights, Plaintiffs suffered extensive

     damages including, but not limited to, the following:

        a. Extreme pain;

        b. Humiliation;

        c. Fright;

        d. Shock;

        e. Fear;

        f. Outrage;

        g. Emotional distress;

        h. Psychological distress;

        i. Physical distress;

        j. Anguish;

        k. Public ridicule;

        l. Damage to reputation and standing in the community;

        m. Other physical, psychological and emotional damages; and

        n. Economic damages, including all incurred past and future medical

           expenses and lost wages together with all incurred reasonable attorney




                                          11
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.12 Filed 08/20/21 Page 12 of 26




             fees, and all interest available under the applicable laws on the above

             sums from the date of injury until paid.

   27.That Plaintiffs continue to suffer each and every one of the damages outlined

      in the preceding paragraph to this very day.

      WHEREFORE, Plaintiffs do now seek to recover a monetary judgment

against the Defendants, jointly and severally, in whatever amount each Plaintiff is

found to be entitled to, including the statutorily allowed punitive damages, attorney

fees, and interest.



                                     COUNT II
                            CONSTITUTIONAL VIOLATION
                             PURSUANT TO 42 U.S.C. § 1983
                                CITY OF DETROIT

   28.Plaintiffs incorporate all allegations contained in the GENERAL

      ALLEGATIONS and COUNT I as if fully alleged herein.

   29.That Defendant CITY OF DETROIT through its agents, servants, or

      employees, have established practices, policies, or customs that resulted in

      the depriving of Plaintiffs of rights, privileges, or immunities secured by the

      Constitution or laws of the United States.

   30.That on information and belief, the Defendant CITY OF DETROIT and its

      police department specifically authorized, encouraged and tolerated as an

      institutional practice the excessive use of force and other deprivation of
                                           12
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.13 Filed 08/20/21 Page 13 of 26




     rights guaranteed by the United States Constitutions and the Amendments

     thereto, by officers in the Detroit Police Department, and especially those

     patrolling the Greektown area, as follows :

        a. Failing to properly discipline, restrict and control employees, including

           the Defendant OFFICERS, known to be irresponsible in their dealing

           with citizens of the community;

        b. Failing to take adequate precautions and implement proper practices in

           the hiring, promotion, retention, and termination of police officers,

           especially regarding Defendant OFFICERS;

        c. Failing to establish and assure a bona fide and meaningful departmental

           system for dealing with complaints of police misconduct;

        d. Failing to discipline officers using excessive force and by covering up

           their misconduct thereby encouraging the use of excessive force by

           officers in the Detroit Police Department;

        e. Failing to train, instruct, monitor, evaluate, and/or supervise its officers,

           including Defendant OFFICERS in the use of deadly force;

        f. Failing to ensure constitutional policing, promote community

           confidence and improve public safety within the City of Detroit; and

        g. Encouraging OFFICERS to target African-Americans who are in the

           Greektown area at night and to subject such racially defined group to:


                                           13
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.14 Filed 08/20/21 Page 14 of 26




               i. Verbal intimidation and harassment;

               ii. Excessive force;

               iii. Wrongful arrest and/or detainment in violation of the 14 th

                  Amendment;

               iv. Curtailment of 1st Amendment Rights;

  31.That the intentional and deliberate actions and/or failures to act on the part of

     Defendant CITY OF DETROIT as an independent local municipality, by and

     through its agents and/or employees) acting during the normal course and

     scope of their employment in having engaged in the failures outlined in the

     preceding paragraph did result in a violation of Plaintiffs’ rights under both

     the laws of the United States as well as the United States Constitution.

  32.That city employees of Defendant CITY OF DETROIT (Defendant

     OFFICERS) engaged in deliberately indifferent, malicious, sadistic,

     unreasonable, and excessive conduct in accordance with the above-described

     conduct, practice, policy, or custom that resulted in a deprivation of others in

     general, and Plaintiffs in particular, of one or more of the following

     constitutional rights:

        a. The right to be free from an unreasonable search or seizure contrary to

            4th and 14th Amendments of the U.S. Constitution;




                                          14
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.15 Filed 08/20/21 Page 15 of 26




        b. The right to be free from an exercising of excessive force by law

           enforcement officers contrary to the 4th and 14th Amendments of the

           U.S. Constitution;

        c. The right to be free from wrongful/illegal incarceration by law

           enforcement officers contrary to the 4th and 14th Amendments of the

           U.S. Constitution;

        d. The right to freedom of speech contrary to the 1st and 14th Amendments

           of the U.S. Constitution;

        e. The right to due process of law, contrary to amendment 14th

           Amendment of the U.S. Constitution;

        f. The right not to be targeted and subject to the described Constitutional

           deprivations conduct by Defendants because of their being African-

           American.

  33.That as a direct and proximate result of the actions and inactions of Defendant

     CITY OF DETROIT that resulted in Plaintiffs being deprived of the

     aforementioned constitutional rights, Plaintiffs suffered extensive damages

     including, but not limited to, the following:

        a. Extreme pain;

        b. Humiliation;

        c. Fright;


                                          15
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.16 Filed 08/20/21 Page 16 of 26




        d. Shock;

        e. Fear;

        f. Outrage;

        g. Emotional distress;

        h. Psychological distress;

        i. Physical distress;

        j. Anguish;

        k. Public ridicule;

        l. Damage to reputation and standing in the community;

        m. Other physical, psychological and emotional damages; and

        n. Economic damages, including all incurred past and future medical

           expenses and lost wages together with all incurred reasonable attorney

           fees, and all interest available under the applicable laws on the above

           sums from the date of injury until paid.

  34.That Plaintiffs continue to suffer each and every one of the damages outlined

     in the preceding paragraph to this very day.

  35.That as an ultimate result of Defendant CITY OF DETROIT’s deliberate and

     intentional nonfeasance or malfeasance in this matter, Plaintiffs suffered those

     damages specifically enumerated in paragraph 33 above.




                                          16
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.17 Filed 08/20/21 Page 17 of 26




       WHEREFORE, Plaintiffs do now seek to recover a monetary judgment

against these Defendants, jointly and severally, in whatever amount he is found to

be entitled to, including the statutorily allowed punitive damages, attorney fees, and

interest.

                                   COUNT III
                       FAILURE TO INTERVENE VIOLATION
                          PURSUANT TO 42 U.S.C. § 1983
                             DEFENDANT OFFICERS

   36.Plaintiffs incorporate all allegations contained in the GENERAL

       ALLEGATIONS, COUNT I and COUNT II as if fully alleged herein.

   37.That each individual Defendant OFFICER observed all other Defendant

       OFFICERS engage in excessive force and additional violations of Plaintiffs’

       rights and had the ability and opportunity to intervene but chose not to.

   38.That these Defendant OFFICERS observed or had reason to know that

       excessive force, unlawful arrests, unlawful searches, and unlawful seizures,

       and unlawful retaliation and additional 1st, 4th, and 14th Amendment

       violations would be or were being used, had reasonable opportunity and the

       means to prevent this harm, but failed to do so.

   39.That each Defendant OFFICER observed the other Defendant OFFICERS

       engaging in unconstitutional conduct as is described herein and had the

       opportunity to prevent it, but chose not to.



                                            17
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.18 Filed 08/20/21 Page 18 of 26




   40.That in the manner described above, by their conduct and under color of law,

       during the constitutional violations described herein, the Defendant

       OFFICERS stood by without intervening to prevent the violation of

       Plaintiffs’ constitutional rights, even though they had the opportunity and

       means to do so.

   41.That as a direct and proximate result of the Defendant OFFICER’s deliberate

       forbearance, Plaintiffs did wrongfully suffer those damages and harm

       specifically enumerated in the paragraphs above.

       WHEREFORE, Plaintiffs do now seek to recover a monetary judgment

against these Defendants, jointly and severally, in whatever amount he is found to

be entitled to, including the statutorily allowed punitive damages, attorney fees, and

interest.

                                COUNT IV
            FAILURE TO PROVIDE MEDICAL CARE AND TREATMENT
                             VIOLATION
                        PURSUANT TO 42 U.S.C. § 1983
                          DEFENDANT OFFICERS

   42.Plaintiffs incorporate all allegations contained in the GENERAL

       ALLEGATIONS, COUNT I, COUNT II and COUNT III as if fully alleged

       herein.

   43.That each individual Defendant OFFICER observed all other Defendant

       OFFICERS engage in excessive force and additional violations of Plaintiffs’


                                           18
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.19 Filed 08/20/21 Page 19 of 26




     rights and had the ability and opportunity to render subsequent medical care

     and treatment but chose not to.

  44.These Defendant OFFICERS observed or had reason to know that excessive

     force, unlawful arrests, unlawful searches, and unlawful seizures, and

     unlawful retaliation and additional 1st, 4th, and 14th Amendment violations

     had taken place, that Plaintiffs were consequently injured and in need of

     medical care and treatment but failed to subsequently provide any.

  45.That each Defendant OFFICER observed the other Defendant OFFICERS

     engaging in unconstitutional conduct as is described herein and had the

     opportunity to provide, in its aftermath, subsequent medical care and

     treatment but chose not to.

  46.In the manner described above, by their conduct and under color of law,

     following the constitutional violations described herein, the Defendant

     OFFICERS stood by without intervening to provide Plaintiffs with

     subsequent medical care and treatment even though they had the opportunity

     and means to do so.

  47.That Defendant OFFICERS recognized that Plaintiffs had serious medical

     needs following their aforementioned injuries, faced substantial risks of

     serious harm if said medical needs went untreated, consciously disregarded

     these risks by not taking steps to treat Plaintiffs’ medical needs, and did so


                                          19
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.20 Filed 08/20/21 Page 20 of 26




       while acting or purporting to act in the performance of their official duties

       and under the color of law.

   48.That as a direct and proximate result of the Defendant OFFICERS’

       forbearance, Plaintiffs did wrongfully suffer those damages and harm

       specifically enumerated in the paragraphs above.

       WHEREFORE, Plaintiffs do now seek to recover a monetary judgment

against these Defendants, jointly and severally, in whatever amount he is found to

be entitled to, including the statutorily allowed punitive damages, attorney fees, and

interest.

                                  COUNT V
                      SUPERVISORY LIABILITY VIOLATION
                          PURSUANT TO 42 U.S.C. § 1983
                       DEFENDANT SUPERVISOR OFFICERS

   49.Plaintiffs incorporate all allegations contained in the GENERAL

       ALLEGATIONS, COUNT I, COUNT II, COUNT III and COUNT IV as if

       fully alleged herein.

   50.That a supervisor is individually liable in his/her personal capacity for the

       constitutional violations committed by his/her subordinates if he/she at least

       implicitly authorizes, approves, or knowingly acquiesces in the

       unconstitutional conduct of a subordinate.

   51.That in this case, Defendant SUPERVISORS were at all pertinent times the

       direct supervisor(s) of the other named Defendant OFFICERS.
                                            20
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.21 Filed 08/20/21 Page 21 of 26




   52.That by turning a willfully blind eye and/or participating in the herein

       complained-of unconstitutional conduct of the other named Defendant

       OFFICERS, both SUPERVISORS demonstrated that they at least implicitly

       authorized, approved, or knowingly acquiesced in their unconstitutional

       conduct.

   53.That each SUPERVISOR is therefore individually liable for their excessive

       force, failures to intervene, and failure to provide subsequent medical care

       and treatment along with all other violations outlined herein.

   54.That all herein complained of actions and inactions of Defendant

       OFFICERS were done wantonly, sadistically, maliciously, knowingly,

       recklessly, intentionally, purposefully, purposely, with deliberate

       indifference and gross negligence, and directly caused Plaintiffs to suffer

       extensive harm.

   55.That as a direct and proximate result of the Defendant OFFICERS’ actions

       and/or forbearance, Plaintiffs did wrongfully suffer those damages and harm

       specifically enumerated in the paragraphs above.

       WHEREFORE, Plaintiffs do now seek to recover a monetary judgment

against these Defendants, jointly and severally, in whatever amount he is found to

be entitled to, including the statutorily allowed punitive damages, attorney fees, and

interest.


                                            21
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.22 Filed 08/20/21 Page 22 of 26




                               COUNT VI
                        GROSS NEGLIGENCE CLAIM
                        PURSUANT TO MCL 691.1407
                          DEFENDANT OFFICERS

   56.Plaintiffs incorporate all allegations contained in the GENERAL

      ALLEGATIONS, COUNT I, COUNT II, COUNT III, COUNT IV and

      COUNT V as if fully alleged herein.

   57.That the specific actions of each of the Defendant OFFICERS were all

      committed while they were:

         a. Acting and/or reasonably believed they were acting within the scope

            of their authority;

         b. Engaged in the exercise or discharge of a governmental function; and

         c. Amounted to gross negligence as defined as being conduct so reckless

            as to demonstrate a substantial lack of concern for whether an injury

            would result with respect to Plaintiffs;

   58.That as a direct and proximate result of the Defendant OFFICERS’

      intentional, deliberate and/or grossly negligent conduct, done either

      individually and/or while acting in concert, Plaintiffs did wrongfully suffer

      those damages and harm specifically enumerated in the paragraphs above.

      WHEREFORE, Plaintiffs do now seek to recover a monetary judgment

against these Defendants, jointly and severally, in whatever amount he is found to



                                          22
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.23 Filed 08/20/21 Page 23 of 26




be entitled to, including the statutorily allowed punitive damages, attorney fees, and

interest.

                                     COUNT VII
                                 ASSAULT & BATTERY
                                DEFENDANT OFFICERS

   59.Plaintiffs incorporate all allegations contained in the GENERAL

       ALLEGATIONS, COUNT I, COUNT II, COUNT III, COUNT IV, COUNT

       V and COUNT VI as if fully alleged herein.

   60.At all relevant times Defendant OFFICERS acted within the course and

       scope of their employment with the Detroit Police Department within the

       apparent scope of their agency as agents of the Detroit Police Department

       and Defendant CITY OF DETROIT.

   61.That the use of excessive force against Plaintiffs amounted to an assault and

       battery upon Plaintiffs and said assault and battery was committed without

       provocation, privilege, or justification.

   62. That as a direct and proximate result of the Defendant OFFICERS’

       intentional, deliberate and/or grossly negligent conduct, done either

       individually and/or while acting in concert, Plaintiffs did wrongfully suffer

       those damages and harm specifically enumerated in the paragraphs above.

       WHEREFORE, Plaintiffs do now seek to recover a monetary judgment

against these Defendants, jointly and severally, in whatever amount he is found to


                                             23
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.24 Filed 08/20/21 Page 24 of 26




be entitled to, including the statutorily allowed punitive damages, attorney fees, and

interest.


                                       Respectfully Submitted,


                                 By:   /s/ Johnny L. Hawkins
                                       Johnny L. Hawkins (P48157)
                                       Attorney for Plaintiff
                                       2000 Town Center, Ste 1900
                                       Southfield, Michigan 48075
                                       Tel: (248) 567-9990
                                       Fax: (248) 436-6833
                                       Email:       Johnny@JLHawkinsLaw.com




   Dated:    8/20/2021




                                           24
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.25 Filed 08/20/21 Page 25 of 26




                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARCUS ALSTON, ANTJUAN HARDY
and ANTONIEO HARDY,
                                                    HON.
                                                    Case No:
      Plaintiffs,

vs

CITY OF DETROIT POLICE OFFICER(S)
JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,
SUPERVISOR JOHN DOE 1, SUPERVISOR
JOHN DOE 2 and THE CITY OF DETROIT,
Individually and/or in their Official Capacities,
Jointly and Severally,

      Defendants.
LAW OFFICES OF J.L. HAWKINS PLLC
By: Johnny L. Hawkins (P48157)
Attorney for Plaintiff(s)
2000 Town Center, Suite 1900
Southfield, MI 48075
Tel: (248) 567-9990
Fax: (248) 436-6833
Email:       johnny@jlhawkinslaw.com
KELLER & AVADENKA, P.C.
By: Ann Marie Pervan (P45213)
      Evon Keller (P84328)
Attorneys for Plaintiff(s)
2242 S. Telegraph Road, Suite 100
Bloomfield Hills, MI 48302
Tel: (248) 335-9266
Fax: (248) 335-6128
Email:      annmarie@kellerandavadenka.com
            evon@kellerandavadenka.com


                                            25
Case 2:21-cv-11944-MFL-KGA ECF No. 1, PageID.26 Filed 08/20/21 Page 26 of 26




                        DEMAND FOR JURY TRIAL


        NOW COMES the above-named Plaintiff(s), MARCUS ALSTON,

  ANTJUAN HARDY and ANTONIEO HARDY, by and through their attorneys,

  THE LAW OFFICE OF J.L. HAWKINS, PLLC and THE LAW OFFICES OF

  KELLER & AVADENKA P.C., and hereby makes his demand for trial by jury.

                                   Respectfully Submitted,

                                   LAW OFFICE OF J.L. HAWKINS, PLLC


                             By:   /s/ Johnny L. Hawkins
                                   Johnny L. Hawkins (P48157)
                                   Attorney for Plaintiff
                                   2000 Town Center, Ste 1900
                                   Southfield, Michigan 48075
                                   Tel: (248) 567-9990
                                   Fax: (248) 436-6833
                                   Email:       Johnny@JLHawkinsLaw.com




  Dated:    8/20/2021




                                      26
